DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on December 16, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from the claim language in claim 6 how “a height of a lower edge of the end of the second portion of the recess to a bottom of the recess,” “thickness of (N-1) organic electroluminescent units,” “thicknesses of all of the charge generation layers,” “sum of the thickness of the N organic electroluminescent units,” and “thickness of the cathode layer” are in relation to each other.  Thus, one of ordinary skill in the art would not be able to define the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2016/0149155) in view of Lee et al (US Pub 2016/0190521).
In re claim 1, Kim discloses an organic electroluminescent display panel comprising: a substrate (i.e. 110); an anode layer (i.e. 171) and a pixel defining layer (i.e. 184) over the substrate, the pixel defining layer defining pixel units, wherein a recess (i.e. C/A) is provided in the pixel defining layer between adjacent pixel units; a stack of organic electroluminescent units (i.e. 172) over the anode layer and the pixel defining layer, and a cathode layer (i.e. 173) over the stack; and wherein the cathode layer is continuous at the recess (i.e. see at least Figures 2, 8D, 8E; paragraphs 0033-0068, 0103-0105).
Kim does not explicitly disclose the stack comprising at least two organic electroluminescent units and a charge generation layer disposed between organic electroluminescent units which are adjacent to each other; and wherein corresponding charge generation layers of the adjacent pixel units are disconnected at the recesses.
However, Lee et al discloses a stack of organic electroluminescent units over the anode layer and the pixel defining layer, the stack comprising at least two organic electroluminescent units 
The advantage is to improve a screen abnormality phenomenon (i.e. paragraph 0021).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the organic electroluminescent display panel as taught by Kim with the stack comprising at least two organic electroluminescent units and a charge generation layer disposed between organic electroluminescent units which are adjacent to each other; and wherein corresponding charge generation layers of the adjacent pixel units are disconnected at the recesses as taught by Lee et al in order to improve a screen abnormality phenomenon.
	In re claim 2, Kim discloses wherein the recess between adjacent pixel units are shared by the adjacent pixel units (i.e. see at least Figure 2).
	In re claim 3, Kim discloses wherein the recess penetrates the pixel defining layer in a thickness direction of the pixel defining layer (i.e. see at least Figure 2).
	In re claim 4, Kim discloses wherein the recess comprises two opposite sidewalls, and wherein at least one of the sidewalls has a first portion and a second portion protruding from the first portion towards the other sidewall (i.e. see at least paragraph 0054).
In re Aller, 105 USPQ 233.
	In re claim 7, Kim, as discussed above, does not explicitly disclose wherein each of the organic electroluminescent units comprises, from the anode layer side to the cathode layer side, in order: a hole injection layer, a hole transport, layer, a light-emitting layer, an electron transport layer, and an electron injection layer.
However, Lee et al discloses wherein each of the organic electroluminescent units comprises, from the anode layer side to the cathode layer side, in order: a hole injection layer, a hole transport, layer, a light-emitting layer, an electron transport layer, and an electron injection layer (i.e. see at least paragraph 0006).
The advantage is to improve a screen abnormality phenomenon (i.e. paragraph 0021).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the organic electroluminescent display panel as taught by Kim with 
	In re claim 8, Kim discloses a display device (i.e. see at least Abstract).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817